Citation Nr: 1227669	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for right shoulder dislocation (hereinafter "right shoulder disability"). 

2. Entitlement to service connection for a right wrist/arm disability as secondary to the service-connected right shoulder disability. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. A. Hoeft, Counsel

INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran requested and was scheduled for an August 2010 Travel Board hearing, he subsequently withdrew that request.  See August 2010 Letter from DAV.  The Veteran subsequently requested and was scheduled for local hearings in April 2011 and May 2011.  The Veteran asked that the April 2011 hearing be rescheduled; the hearing was subsequently rescheduled for May 19, 2011.  In a letter of the same date, the Veteran withdrew his request for a local hearing; he did not ask that it be rescheduled.  As such, the aforementioned hearing requests are deemed to have been withdrawn. 

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  In this case, the Veteran specifically raised a claim as to TDIU (to include on an extraschedular basis) on his July 2010 VA Form 9.  The RO subsequently developed the TDIU as part of a separate claim for an increased evaluation for service-connected asthma (which is not on appeal).  Thus, the RO's March 2011 denial of TDIU only contemplated the Veteran's service-connected asthma condition; it did not consider the right shoulder disability, which, according to the Veteran, renders him unemployable (either alone, or in concert with other service connected disabilities).  The issue of a TDIU is currently before the Board as part and parcel of the Veteran's claim for an increased evaluation for a right shoulder disability.  The claim must be thus be properly developed as such as indicated in the REMAND portion of this decision below. 

A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for TDIU, raised by the record as described below, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability is not productive of: limitation of the arm to 25 degrees from the side, even taking pain and functional impairment into account; fibrous union of the humerus; or ankylosis. 

2. Affording the Veteran the benefit of the doubt, residuals of a right wrist fracture is proximately due to the service-connected right shoulder disability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for right shoulder recurrent dislocation have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Codes 5200-5202 (2011). 

2.  The criteria for establishing service connection for a right wrist disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the right wrist issue, the Board has granted in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the right shoulder claim, a pre-adjudicatory RO letter in October 2007 complied with the generic content and timing requirements required by the VCAA in an increased rating claim. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, this letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing his claim.  He was specifically advised to submit evidence showing that his low back condition had increased in severity which could include a statement from his doctor containing physical and clinical findings, the results of any laboratory tests or x-rays, and the dates of examinations and tests.  He could also submit statements from other individuals who were able to describe from their knowledge and personal observations in what manner his disability had become worse.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs and VA and private clinical records.  There are no outstanding requests to obtain any private medical records which the Veteran as both identified and authorized VA to obtain on his behalf.  The Board is unaware of any relevant records in the possession of the Social Security Administration .

Additionally, the Veteran has been afforded several VA examinations to evaluate the nature and severity of his wrist and shoulder disabilities.  With respect to the shoulder disability, the most recent examination report, dated December 2009, contains all findings necessary to adjudicate the claim including an assessment of potential functional impairment on use. The Board finds that this examination report is adequate for rating purposes.

The Board further finds that, since the December 2009 examination, there is no credible lay or medical evidence suggesting an increased severity of right shoulder symptoms to the extent that a higher rating may be warranted.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim being decided on appeal. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

The Veteran asserts that his service-connected right shoulder disability is more severe than what is represented by the currently assigned 30 percent rating.  He specifically endorses pain, constant dislocation, and limitation of motion of the arm. See February 2009, Notice of Disagreement. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

In this case, the Veteran's right shoulder is the dominant shoulder, as indicated in an December 2009 VA examination report. See 38 C.F.R. § 4.69.  

His right shoulder disability has been evaluated as 30 percent disabling under Diagnostic Code (DC) 5202, for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  His claim for an increased rating was received in October 2007. 

As to the dominant right shoulder, under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 30 percent evaluation is assigned for favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees and the ability to reach the mouth and head.  A 40 percent evaluation is warranted in cases of intermediate ankylosis of scapulohumeral articulation, between favorable and unfavorable.  A 50 percent evaluation is in order in cases of unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from the side. 

Under Diagnostic Code 5201, a 30 percent evaluation is in order for limitation of motion of the arm midway between the side and shoulder level.  A 40 percent evaluation contemplates limitation of motion of the arm to 25 degrees from the side. 

Diagnostic Code 5202 concerns other impairment of the humerus.  A 30 percent evaluation is warranted in cases of malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  A 50 percent evaluation is assigned in cases of fibrous union of the humerus.  A 60 percent evaluation contemplates nonunion of the humerus (false flail joint).  An 80 percent evaluation is warranted for loss of the head of the humerus (flail shoulder). 

The Board has reviewed all relevant evidence of record, including VA examination reports from November 2007 and July 2009, VA treatment records, and private treatment records.  

Initially, the Board notes that a review of these medical reports shows that at no time has the Veteran been found to have ankylosis of the right shoulder.  There is accordingly no basis for an increased evaluation under Diagnostic Code 5200. 

As to Diagnostic Code 5201, the Board has looked to findings of flexion and abduction to determine whether there is evidence of limitation of motion of either arm to 25 degrees to either side.  Notably, this determination requires consideration of 38 C.F.R. §§ 4.40 and 4.45, addressing such findings as painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Recently, however, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

In this case, the most significant reduction in right arm/shoulder flexion and abduction bilaterally was shown by the November 2007 VA examination.  Specifically, forward extension (i.e., flexion) was limited to 110 degrees, with pain commencing at 90 degrees, and abduction was limited to 100 degrees, with pain again commencing at 90 degrees.  The examiner did note that there was additional limitation on repetitive use due to fatigue.  

With respect to the December 2009 VA examination, those findings actually reflected an overall improvement in shoulder range of motion, with forward extension/flexion and abduction to 120 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  

Most recently, in May 2010, Dr. Vargas, M.D., (private physician), found flexion of the right shoulder to 110 degrees, and abduction to 105 degrees, with painful active motion. 

Given the extent of right arm motion, most notably forward extension and abduction, the Board does not find that the combination of limitation of motion and DeLuca findings is commensurate to motion limited to 25 degrees in the right arm (which is required for the next-higher 40 percent evaluation under DC 5201).  Rather, the Board finds that the overall disability picture is fully consistent with limitation of right arm motion, at worst, midway between the side and shoulder level. 

In reaching this conclusion, the Board acknowledges that the service-connected right shoulder disability has been manifested by pain and limited motion of the affected arm.  However, even with pain, on examination the Veteran was able to raise his right arm well above 45 degrees from the side.  The Board additionally acknowledges that the Veteran has endorsed joint symptoms such as instability, pain, stiffness, and weakness, along with inflammation of the shoulder.  He has also described severe flare-ups, occurring up to several times a week, during which time his daily activities are restricted.  Even if the Board was to assume that, on occasion, the Veteran may experience additional functional loss of the shoulder in addition to that shown objectively in connection with flare-ups, the Board finds that the preponderance of the evidence is against a finding that even during flare-ups his pain is so disabling as to result in right arm motion limited to 45 degrees from the side so as to warrant the 40 percent rating under Diagnostic Code 5201.

Finally, the Board has considered whether the Veteran's right shoulder disability is productive of fibrous union of the humerus so as to warrant the next-higher (50 percent) rating under DC 5202.  This finding, however, is not indicated anywhere in the aforementioned examination and treatment reports.  Indeed, a private MRI of the right shoulder from December 2009 revealed multiple findings, including degenerative changes, tearing of the supraspinatus tendon, impingement syndrome, and joint effusion; however, there were no findings indicating fibrous union of the humerus.  The Board fully acknowledges that the Veteran's service-connected disability encompasses recurrent dislocation as described by the November 2007 VA examiner, but the currently assigned evaluation is the highest possible evaluation under Diagnostic Code 5202 for dislocation alone. 

The Board additionally finds that there is no basis for a "staged" rating pursuant to Hart.  Rather, the symptomatology shown upon examination during the pendency of the appeal has been essentially consistent and fully contemplated by the assigned disability rating.

In reaching the above conclusion, the Board has considered the Veteran's statements as to the nature and severity of his right shoulder symptomatology.  The Veteran is certainly competent to report that his symptoms are worse and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, finds that there is no credible evidence, including the Veteran's report of pain and corresponding functional loss during flare-ups, showing that his right shoulder disability is productive of additional functional impairment greater than that discussed above, especially given the objective findings noted throughout this appeal.

Finally, in exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right shoulder disability such as pain and corresponding functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right shoulder disability and referral for consideration of extra-schedular rating is not warranted.

Service Connection - A Right Wrist Disability 

The Veteran seeks service connection on a secondary basis for a right wrist disability.  He asserts that, in August 2008, he climbed on a two-step ladder and attempted to pull a cord on his ceiling fan by raising his right arm (i.e., the service-connected shoulder/arm); in that moment, the pain caused by the service-connected shoulder disability (dislocation) was so great that he lost his balance and fell from the ladder, thereby fracturing his right wrist (distal radius).  Although the right wrist fracture was not directly (etiologically) caused by the service-connected shoulder, the Veteran believes the service-connected disability precipitated a chain of events which ultimately lead to the wrist fracture.  He thus believes secondary service connection for a right wrist disability is warranted. 

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006. See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated. 

In this case, the July 2009 VA examination reflects a diagnosis of impacted fracture of the distal radius of the right wrist.  Dr. Vargas's December 2009 assessment likewise shows a diagnosis of a right wrist deformity, and a contemporaneous MRI report of the right wrist reflects a healing intraarticular distal radial fracture with secondary osteoarthritis.  Based on the foregoing, the current disability requirement has been met.  The remaining question is thus whether the right wrist disability is proximately caused by the service-connected right shoulder disability.  

In this regard, private treatment records confirm that from that the Veteran sustained a right wrist fracture in July 2008 after falling while at home. See Treatment Records from Auxillo Mutuo, Dr. Marrero, July 2008 to August 2008.  Again, the Veteran has consistently reported that he was attempting to pull a chain from the ceiling fan when severe right shoulder pain caused him to lose his balance and fall off of a step ladder.  The Veteran is competent to report on such matters.  Moreover, the Board has no reason to doubt the credibility of his statements pertaining to the events leading up to the right wrist injury.  

In support of his claim for secondary service connection, the Veteran has submitted several medical statements from Dr. Vargas, M.D.  Specifically, in his December 2009 letter, Dr. Vargas noted that he personally examined and evaluated the Veteran's current right shoulder and right wrist disorders.  He also reiterated that the Veteran fractured his right wrist after losing his balance on a ladder while attempting to pull a chain on a ceiling fan by lifting his right shoulder. He noted that the Veteran presented with current right shoulder pain and limited movement and that "a person who is climbing a ladder and present with this acute onset of pain is at risk of suffering a fall," as was the situation in this case.  He then opined that it was likely that the fall from the ladder occurred due to the shoulder pain; further due to the fall, Dr. Vargas stated that he then sustained a fracture to the right wrist.  Dr. Vargas concluded that the current right wrist disability/deformity was caused by the right shoulder pain, "an already service connected condition."  The pertinent diagnosis was right wrist pain, deformity, and limited movement caused by the service-connected right shoulder disability.  

In light of Dr. Vargas's positive opinion, the Board finds that the record sufficiently establishes that the current right wrist disability/fracture is proximately due to the service-connected right shoulder disability.  Thus, as the Veteran has satisfied the requirements set forth under Allen and 38 C.F.R. § 3.310(a), service connection for a right distal radial fracture is warranted in this case on a secondary basis.  

In so finding, the Board recognizes that July 2009 VA examiner opined that the Veteran's right wrist fracture was due to the fall, and not the right shoulder disability itself.  He based his conclusion on there being "no written report of his right shoulder as a cause of" the right wrist fracture.  In reaching this conclusion, however, the VA examiner largely ignored the Veteran's account of events leading up to the right wrist injury.  Again, the Veteran is competent to report that he was on a ladder trying to pull a fan cord when he lost his balance and fell due to right shoulder pain/dislocation.  He is also competent to report that he hurt his wrist as an immediate result of that fall.  These types of statements do require medical expertise or diagnosis.  Moreover, as indicated above, the Board has no reason to doubt the credibility of the Veteran's account of events surrounding the fall.  For all of these reasons, the Board affords less probative value to the VA examiner's opinion, and more probative value to Dr. Vargas's opinion, which fully contemplates the Veteran's statements, the effects of his right shoulder disability, and the resulting right wrist fracture. 

In sum, the record contains a positive medical opinion from Dr. Vargas linking the right shoulder disability (manifested by pain and dislocation) and resulting fall to the right wrist fracture; the Veteran has also competently and credibly reported that his right shoulder pain precipitated a series of events which led to the right wrist injury.  In light of the foregoing, the Veteran shall thus be afforded the benefit of the doubt in this case as the evidence in this case reflects a chain of events which began with the service-connected right shoulder disability and ended with a fracture to the right wrist.  Accordingly, service connection for a right wrist fracture disability is warranted on a secondary basis.  Finally, because service connection is being granted on a secondary basis, an analysis of whether direct service connection is warranted for a grant of service connection is unnecessary.  


ORDER

Entitlement to an increased evaluation for right shoulder recurrent dislocation, currently evaluated as 30 percent disabling, is denied. 

Service connection for residuals of a right wrist injury is granted. 


REMAND

The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice.  Here, in light of the Veteran's contention that he is unable to work due to service-connected disability, following the assignment of a disability evaluation for the Veteran's right wrist condition, the RO must determine whether the Veteran's service-connected disability, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice of the elements necessary to substantiate his TDIU claim.  

2.  Notify the Veteran that he may submit lay statements from himself and other individuals who have first-hand knowledge of the impact of his service-connected disability on his ability to obtain and retain employment.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Have the Veteran undergo the appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of his age or any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

4.  Then consider the Veteran's entitlement a TDIU.  This adjudication shall include schedular and extraschedular consideration.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


